           Case 1:19-vv-00076-UNJ Document 25 Filed 04/14/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-76V
                                         UNPUBLISHED


    MAXINE PAUL,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: March 13, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


John Robert Howie, Howie Law, PC, Dallas, TX, for Petitioner.

Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for Respondent.

                                     RULING ON ENTITLEMENT1

      On January 15, 2019, Maxine Paul filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a SIRVA after receiving the flu
vaccine on January 29, 2018. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On March 11, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent states that the medical personnel at the Division of Injury
Compensation Programs has concluded that Petitioner suffered a SIRVA as defined by

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
         Case 1:19-vv-00076-UNJ Document 25 Filed 04/14/20 Page 2 of 2



the Vaccine Injury Table Id. at 3. Respondent further agrees that Petitioner had no
recent history of pain, inflammation, or dysfunction of her left shoulder; the onset of pain
occurred within 48 hours after receipt of an intramuscular vaccination; the pain was
limited to the shoulder where the vaccine was administered; no other condition or
abnormality has been identified to explain Petitioner’s left shoulder pain; and, Petitioner
suffered the residual effects of her condition for more than six months. Id. (citing 42
C.F.R. §§ 100.3(a), (c)(10); 42 U.S.C. § 300aa-11(c)(1)(D)(i)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
